Citation Nr: 1600916	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a separate rating for diabetic peripheral neuropathy of the left lower extremity, as secondary to the service-connected type II diabetes mellitus.

3.  Entitlement to a separate rating for diabetic peripheral neuropathy of the right lower extremity, as secondary to the service-connected type II diabetes mellitus.

4.  Entitlement to a separate rating for diabetic nephropathy, as secondary to the service-connected type II diabetes mellitus.

5.  Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  The hearing transcript is associated with the record.

The issues of entitlement to a separate rating for diabetic nephropathy, entitlement to service connection for hypertension and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The management of the Veteran's type II diabetes mellitus requires insulin, restricted diet, and regulation of activities. 

2.  The Veteran experiences diabetic peripheral neuropathy in the left lower extremity which is manifested by mild incomplete paralysis of the sciatic nerve. 

3.  The Veteran experiences diabetic peripheral neuropathy in the right lower extremity which is manifested by mild incomplete paralysis of the sciatic nerve.

4.  The Veteran experiences diabetic peripheral neuropathy in the left lower extremity which is manifested by mild incomplete paralysis of the femoral nerve. 

5.  The Veteran experiences diabetic peripheral neuropathy in the right lower extremity which is manifested by mild incomplete paralysis of the femoral nerve.


CONCLUSIONS OF LAW

1.  The criteria to for a rating of 40 percent for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for a separate 10 percent rating for diabetic peripheral neuropathy of the left lower extremity with partial paralysis of the sciatic nerve have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a separate 10 percent rating for diabetic peripheral neuropathy of the right lower extremity with partial paralysis of the sciatic nerve have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a separate 10 percent rating for diabetic peripheral neuropathy of the left lower extremity with partial paralysis of the femoral nerve have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015).

5.  The criteria for a separate 10 percent rating for diabetic peripheral neuropathy of the right lower extremity with partial paralysis of the femoral nerve have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Notice requirements were met in a September 2010 letter.

Regarding the duty to assist, the record reflects that numerous VA examinations have been conducted, including VA examinations addressing his type II diabetes mellitus and related conditions in August 2015.  The VA examination reports are adequate because they are based on the Veteran's medical history and they describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In October 2015, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Although the VLJ did not specifically seek to identify pertinent evidence that was not already associated with the claims file, such action was not necessary because the Veteran volunteered his treatment history and symptoms.  Thus, the Veteran is not shown to be prejudiced on this basis.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified any outstanding evidence that could be obtained to further substantiate the claim, and the Board is also unaware of any such evidence. As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Diabetes Mellitus

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913 (2015).  Under DC 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been regulated.  

During the period on appeal, the record has shown that the Veteran's diabetes mellitus has required restricted diet, insulin, and a regulation of activities. 

The RO received a letter dated November 2009 from a VA outpatient clinic physician indicating that the Veteran's type II diabetes mellitus is managed by insulin, restricted diet, and regulation of activities.  It specifically noted that the Veteran should avoid strenuous occupational and recreational activities.  The August 2015 VA examination report for diabetes mellitus also reflects that the Veteran is restricted in activities due to risk of hypoglycemia and that he would be unable to perform any physical job due to limitation of activities for risk of hypoglycemia.  

The Board finds that the Veteran's current disability picture fits squarely within the criteria for a 40 percent disability rating under DC 7913, given that his disability has been characterized by the need for a restricted diet, insulin, and regulation of activities during the period on appeal.  The next higher rating (i.e. 60 percent) is applicable where the claimant's diabetes mellitus entails episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  In this case, the August 2015 VA examination report concluded that the Veteran had had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the previous 12 months.  Moreover, the Veteran has indicated that a 40 percent rating would satisfy his appeal.  

Diabetic Peripheral Neuropathy

Compensable complications of diabetes may be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation for diabetes mellitus.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.120, DC 7913, note 1 (2015).

The evidence of record reflects the Veteran has a current diagnosis of diabetic peripheral neuropathy of the right and left lower extremities which is manifested by partial paralysis of the sciatic and femoral nerves resulting in mild symptoms bilaterally.  See August 2015 VA examination report for diabetic sensory-motor peripheral neuropathy.  As this examination report reflects compensable disabilities in two separate nerves in each leg, the criteria are met for a separate 10 percent evaluation for mild incomplete paralysis of the sciatic nerve, and of the femoral nerve of both the left and right lower extremity.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Neither the Veteran, his current representatives, nor his former representative have argued for an extra-schedular a rating for his type II diabetes mellitus, and the evaluations being assigned by this decision under the Rating Schedule contemplate the diabetic symptoms manifested for the specific impairments.  Accordingly, referral to the Director, Compensation and Pension Service, for an extraschedular evaluation is not indicated.  


ORDER

A rating of 40 percent for type II diabetes mellitus is granted.

A separate rating of 10 percent for peripheral neuropathy of the left lower extremity resulting in partial paralysis of the sciatic nerve is granted.

A separate rating of 10 percent for peripheral neuropathy of the right lower extremity resulting in partial paralysis of the sciatic nerve is granted.

A separate rating of 10 percent for peripheral neuropathy of the left lower extremity resulting in partial paralysis of the femoral nerve is granted.

A separate rating of 10 percent for peripheral neuropathy of the right lower extremity resulting in partial paralysis of the femoral nerve is granted.


REMAND

The Veteran has been diagnosed with diabetic nephropathy.  The evaluation of this impairment can turn on the extent to which hypertension is disabling.  For example, hypertension at least 10 percent disabling under Diagnostic Code 7101, would warrant a 30 percent rating for diabetic nephropathy; and hypertension at least 40 percent disabling under Diagnostic Code 7101 would warrant a 60 percent rating for diabetic nephropathy.  The record reflects that the Veteran has hypertension, but the record is unclear regarding its extent, and its relationship with the Veteran's renal dysfunction.  The August 2015 VA examiner checked a box indicating that the Veteran does not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition; however, the Veteran's medical records reflect that the Veteran first started having microalbuminuria in 2004 and his onset of hypertension also occurred in 2004.  Given the proximity in time between these findings, an explanation for the examiner's conclusion the hypertension is not related to renal dysfunction is indicated. 

In addition, the issue of entitlement to a total disability rating due to individual unemployability has been raised by the record during the October 2015 Board hearing.  The RO has not considered this issue in the first instance.  That should occur before the Board addresses the issue.  On remand, the RO should provide the Veteran notice of the information and evidence necessary to establish entitlement to TDIU benefits, and an evaluation to ascertain whether the medical criteria for the benefit are met.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the information and evidence necessary to establish service connection for hypertension secondary to a service connected disability, as well as with respect entitlement to TDIU benefits.  

2.  Obtain any pertinent outstanding VA treatment records, dated since August 2015, and associate them with the claims file.

3.  After the above development is completed, refer the file to a person with appropriate expertise for an opinion as to whether the Veteran's hypertension was caused by the diabetic nephropathy or has measurably increased in severity due to the diabetic nephropathy.  The opinion should be supported by a clear rationale with reference to supporting records.  If it is necessary to examine the Veteran to obtain this opinion, that should be arranged.  

4.  The Veteran should be examined by an individual with appropriate expertise to obtain an opinion as to whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities, either individually or in the aggregate.  

A complete rationale should be provided for this opinion, which should be supported by reference to supporting evidence.  

5.  After undertaking any further development as may become indicated, re-adjudicate the appeal, including determinations regarding entitlement to separate ratings for diabetic nephropathy and hypertension as well as entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


